Title: To James Madison from James Taylor, 20 February 1811
From: Taylor, James
To: Madison, James


Dear sirNew Port Ky February 20th. 1811.
Judge Coburn informs me his commission as Judge of Louisiana expires in November next during the recess of Congress; that under similar circumstances a Commission was renued (before it had expired) so as to prevent a failure of an important term of that Court. I expect the Judge will write to you on this subject and state to you the reason why it would be proper to renew his commission during the present session.
I am assured that Judge Coburn has performed his duty to the utmost extent, and I am sure he will continue to do so as long as he may be honored with the Confidence of his goverment.
His removal to that country is as yet uncertain, but I am well informed his want of residence is no Objection by the people of the Territory. I am convinced they are perfectly satisfied that he should hold the Office under the Circumstances he now holds it. Of this I am sure abundant proof could be produced.
I know of my own knowledge that he has not missed a meeting of the Legislature or a Term of the Court since his appointment.
Mr Coburns want of residence may by some who wish to get him out of Office, be made use of, but it is really a doubt with me whether in the agitated state of a New Territory: a Judge who is far removed from popular influence is not to be prefered to a resident, on whom the local impressions are sure to produce unpleasant effects.
But should you have any doubts on this subject I am well informed you can be furnished with abundant evidence of his standing in that Country; and if you would be so good in such case to signify your wish of such evidence I will venture to say it shall be furnished you. The Judges politics has been the same since my first acquaintance with him which has been for eighteen years.
He has been always popular as a Judge without ever appearing to take any pains to be so. He is firm and dignified, and I declare that I think he commands as much respect and presides with as much dignity as any Judge I ever saw.
I am sure Govr. Howard thinks well of him and no doubt but you & him have had some conversation on this subject.
On the subject I took the liberty of saying some thing some time since, I have now to Observe, that I have lately been informed that the Petition has been industr[i]ously circulated & a number of signatures procured. I am informed that great numbers of signatures were procured at the Market at Cincinnati a few days ago. I confess I do not for my own part apprehend much danger, but I submit it to your super[i]or judgment, the propriety of convincing the people the injury that the leaders of this improper course may do to those people who may be in arrear to the Goverment for lands purchased in the state of Ohio.
This arrangment perhaps could be made thro’ the representation of that state when they return. This business has been set on foot by some designing persons to answer some design. It is possible you may be much better informed on this subject than I can do it, but feeling an interest in every thing that concerns my Country & particularly your administration, I think it my duty to give you information from time to time of every occurrence that I may think may effect my beloved Country. If the information should be unimportant I am convinced yourself and all composing the Administration will appr[e]ciate my intentions. My family, my property, my all, is in this country. I am therefore deeply interested in every thing that concerns the Western country, and I think all of us who have it in our power ought to set our faces against any act or measure that may have a tendency to create jealousies in the Eastern states. I have the honor to be with the greatest respect Sir Your Obedt. Hble servt
James Taylor
